  Case 2:20-cv-02476-SDW Document 4 Filed 04/29/20 Page 1 of 6 PageID: 275




*NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                               :
STANLEY S. STEPNEY,                            :
                                               :       Civil Action No. 20-2476 (SDW)
                       Petitioner,             :
                                               :
                       v.                      :       OPINION
                                               :
WILLIAM ANDERSON, et al.,                      :
                                               :
                       Respondents.            :
                                               :

WIGENTON, District Judge:

       Presently before the Court is Petitioner Stanley S. Stepney’s petition for a writ of habeas

corpus challenging his state criminal pre-trial detention. (ECF No. 1). As Petitioner has now

paid the five dollar filing fee applicable to habeas petitions, this court is now required, pursuant to

Rule 4 of the Rules Governing Section 2254 Cases, applicable to § 2241 through Rule 1(b), to

screen the petition and determine whether it “plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief.” For the reasons set forth below, this Court

will dismiss the petition without prejudice and deny Petitioner a certificate of appealability.



I. BACKGROUND

       Petitioner, Stanley S. Stepney, is a pretrial detainee currently detained at the Essex County

Correctional Facility on charges fraud and forgery charges arising out of his alleged attempts to

purchase several properties at sheriff’s sales using false mortgage “bonds.” (ECF No. 1 at 100-

05, 142-47).    In his current habeas petition, Petitioner, who is apparently some species of
  Case 2:20-cv-02476-SDW Document 4 Filed 04/29/20 Page 2 of 6 PageID: 276




sovereign citizen, argues that he should be released from his pre-trial detention for various reasons

including that he believes he did nothing wrong, that he is not the same person as the “artificial

person” defendant in his criminal cases as that “artificial person’s” name appears differently than

the idiosyncratic way in which Petitioner writes his own name, and that Petitioner believes the

state courts lack jurisdiction over him because he does not believe the Untied States or the State

of New Jersey are proper governments holding power over him. (Id. at 2-5). Petitioner also

asserts that he is in danger because of vague “medical maltreatment” and because of his

dissatisfaction with “religious approved vegan diet laced with nutritional abuse” he is served at the

jail, as well as because of undefined “cruel and unusual punishments by [the] administration of the

facility.” (Id. at 5-6). Petitioner claims that this litany of claims has been “exhausted” because

he “posted BOND filed with the Clerk of Superior Courts [of New Jersey] on July 11, 2018[,] and

On September 5, 2018.” Petitioner does not claim, however, that he appealed or otherwise

challenged his confinement order before the Appellate Division of New Jersey Supreme Court.



II. DISCUSSION

A. Legal Standard

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). Pursuant to Rule 4

of the Rules Governing Section 2254 Cases, applicable to Section 2241 petitions through Rule

                                                 2
  Case 2:20-cv-02476-SDW Document 4 Filed 04/29/20 Page 3 of 6 PageID: 277




1(b), this Court is required to preliminarily review a petitioner’s habeas petition and determine

whether it “plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief.” Pursuant to this rule, a district court is “authorized to dismiss summarily any

habeas petition that appears legally insufficient on its face.” McFarland v. Scott, 512 U.S. 849,

856 (1994).



B. Analysis

       Petitioner is a pre-trial detainee seeking to challenge his ongoing criminal proceedings and

continued pre-trial detention based on his assertion that the state courts, and indeed, the State of

New Jersey itself, lack jurisdiction over him. Section 2241 “authorizes a federal court to issue a

writ of habeas corpus to any pretrial detainee who ‘is in custody in violation of the Constitution or

laws or treaties of the United States,’” including state pre-trial detainees. Duran v. Thomas, 393

F. App’x 3, 4 (3d Cir. 2010) (quoting Moore v. DeYoung, 515 F.2d 437, 442 n. 5 (3d Cir. 1975)).

“Nevertheless, that jurisdiction must be exercised sparingly in order to prevent in the ordinary

circumstance ‘pre-trial habeas interference by federal courts in the normal functioning of state

criminal processes.’” Id. (quoting Moore, 515 F.2d at 445-46). Section 2241 may therefore not

be used “to litigate constitutional defenses prematurely in federal court.” Id. (quoting Moore, 515

F.2d at 445). The Third Circuit in Moore therefore held that although federal district courts have

jurisdiction to hear the habeas challenges of state pre-trial detainees, “that jurisdiction without

exhaustion should not be exercised at the pre-trial stage unless extraordinary circumstances are

present.”   515 F.2d at 443.      Thus, where no exceptional circumstances are present and a

petitioner seeks to litigate the merits of a constitutional defense to a criminal charge, “the district

                                                  3
  Case 2:20-cv-02476-SDW Document 4 Filed 04/29/20 Page 4 of 6 PageID: 278




court should exercise its ‘pre-trial’ habeas jurisdiction only if [the] petitioner makes a special

showing of the need for such adjudication and has exhausted state remedies” by presenting his

claim to the highest state court. Id.

       In this matter, Petitioner remains in pre-trial detention and it is clear that he has, at best,

raised his claims only in the trial level Superior Court – he does not allege that he has raised his

claims before the Appellate Division or New Jersey Supreme Court. His habeas claims are

therefore unexhausted, and this petition presents little more than an attempt by Petitioner to

prematurely present his jurisdictional challenges to his criminal charges in this Court before his

state court proceedings have concluded. As Petitioner has presented no truly extraordinary

circumstance warranting pre-trial habeas jurisdiction, and as his habeas claims are not properly

exhausted, his habeas petition must be dismissed without prejudice. Id.

       In addition to his habeas claims, Petitioner also alleges several vague conditions of

confinement claims regarding his medical treatment, the food he is served, and his belief that he

has been subjected to unspecified improper punishment at the jail in which he is detained.

Petitioner acknowledges, however, that these vaguely alleged claims arise pursuant to 42 U.S.C.

§ 1983. (See ECF No. 1 at 11). Absent truly extraordinary circumstances, however, a § 1983

conditions of confinement claim may not be raised in a habeas petition, and must instead be

brought in a separate civil rights action. See, e.g., Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir.

2002). Petitioner’s medical, punishment, and “dietary abuse” claims are therefore dismissed

without prejudice to Petitioner raising them in a separate civil rights action.




                                                  4
  Case 2:20-cv-02476-SDW Document 4 Filed 04/29/20 Page 5 of 6 PageID: 279




III. CERTIFICATE OF APPEALABILITY

       Although appeals from petitions brought pursuant to 28 U.S.C. § 2241 by federal prisoners

do not require a certificate of appealability, see, e.g., Day v. Nash, 191 F. App’x 137, 139 (3d Cir.

2006), because Petitioner is a state pre-trial detainee, he is required to obtain a certificate of

appealability to the extent that he wishes to challenge this Court’s dismissal of his petition as his

habeas petition challenges his detention which “arises out of process issued by a State court.” 28

U.S.C. § 2253(c)(1)(A); see also Magano v. New Jersey, No. 08-758, 2008 WL 2345584, at *4 n.

3 (D.N.J. June 3, 2008). In a habeas proceeding, a certificate of appealability may only be issued

“if the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of reason could

disagree with the district court's resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement to proceed further.” Miller-

El v. Cockrell, 537 U.S. 322, 327 (2003). “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner's underlying constitutional claim, a COA should

issue when the prisoner shows, at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.”          Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Because jurists of reason could not disagree with this

Court’s decision to dismiss Petitioner’s petition for failure to exhaust or show exceptional

circumstances, Petitioner’s petition is inadequate to deserve encouragement to proceed further at

this time, and this Court will deny Petitioner a certificate of appealability.



                                                  5
  Case 2:20-cv-02476-SDW Document 4 Filed 04/29/20 Page 6 of 6 PageID: 280




IV. CONCLUSION

       For the reasons stated above, Petitioner’s petition for a writ of habeas corpus (ECF No. 1)

will be dismissed without prejudice and Petitioner will be denied a certificate of appealability.

An appropriate order follows.



Dated: April 29, 2020                                       s/ Susan D. Wigenton
                                                            Hon. Susan D. Wigenton,
                                                            United States District Judge




                                                6
